Citation Nr: 0429269	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-02 093	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left eye blindness.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of a back injury.

4.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) during the 
period from February 9, 1987, to September 19, 1997.

5.  Entitlement to a disability rating in excess of 30 
percent for postoperative recurrent right eye pterygium.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.Y.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997, November 2001, and January 
2003 rating decisions by the Oakland, California, and 
Montgomery, Alabama, Regional Offices (RO) of the Department 
of Veterans Affairs (VA).  Records show the veteran's case 
was transferred to the Montgomery RO in October 1997.

The Board notes that records show the veteran perfected an 
appeal from the April 1997 rating decision that denied 
entitlement to service connection for left eye blindness and 
denied entitlement to a rating in excess of 30 percent for 
postoperative recurrent right eye pterygium; however, the 
appellate record does not reflect the appeal has been either 
resolved or withdrawn.  The issues were last addressed in a 
June 1998 supplemental statement of the case, but were not 
certified as matters on appeal when the case was transferred 
to the Board in May 2001.  The status of this appeal was not 
addressed by the Board in its October 2001 decision.  
Therefore, the Board finds the matter should be remanded to 
the RO for clarification or additional development as 
required.

Although the RO adjudicated the issue concerning service 
connection for hypertension on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim.  

In a July 1999 rating decision the RO granted entitlement to 
service connection for PTSD and assigned a 70 percent rating 
effective from July 2, 1998.  The veteran subsequently 
submitted a notice of disagreement as to the compensation 
level assigned.  In a March 2000 rating decision the RO 
granted entitlement to an increased 100 percent rating for 
PTSD.  An effective date for the 100 percent rating was 
assigned from September 19, 1997.  

In an October 2000 rating decision the RO, in essence, denied 
entitlement to an earlier effective date for the award of 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal as to this issue in April 2001.

The Board in its May 2001 decision found an earlier effective 
date from February 9, 1987, was warranted for the award of 
service connection for PTSD, but denied entitlement to any 
earlier effective date.  There is no indication the veteran 
appealed that determination and it has been final.  

In a November 2001 rating decision the RO, in accordance with 
the May 2001 Board decision, established the award of service 
connection for PTSD as effective from February 9, 1987.  The 
decision also assigned a 30 percent disability rating for 
PTSD effective from February 9, 1987, and, in essence, 
continued the previously established effective date for the 
100 percent rating from September 19, 1997.  The veteran 
submitted a notice of disagreement with that decision in 
January 2002.

Although the RO developed the issue on appeal concerning PTSD 
as entitlement to an earlier effective date for the award of 
a 100 percent disability rating, the Board finds the 
veteran's expressed disagreement is more properly 
characterized as entitlement to a rating in excess of 30 
percent for PTSD during the period from February 9, 1987, to 
September 19, 1997.  The RO's November 2001 rating action, in 
establishing this 30 percent rating, was essentially an 
initial award of service connection from that earlier 
effective date.  It is significant to note that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that separate or "staged" schedular disability ratings may 
be assigned subsequent to an initial award of service 
connection based upon the facts in each case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As the RO has not properly 
adjudicated this issue and the veteran has not been informed 
of VA law applicable to his claim during the period of time 
at issue, the Board finds the matter must be remanded to the 
RO for appropriate development.

The Board also notes that in correspondence dated in January 
2002 the veteran raised a claim for entitlement to an earlier 
effective date for a 10 percent rating for his service-
connected eye disability.  There is no indication in the 
appellate record that the RO has adjudicated this issue.  
Therefore, the matter is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for left eye 
blindness, hypertension, and residuals of a back injury, and 
entitlement to disability ratings in excess of 30 percent for 
PTSD during the period from February 9, 1987, to 
September 19, 1997, and for postoperative recurrent right eye 
pterygium are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1987 rating decision service connection was 
denied for hypertension, essentially based upon a finding 
that the evidence demonstrated the disorder was first 
manifest many years after service and was not proximately due 
to a service-connected disability.

2.  Evidence added to the record since the May 1987 rating 
decision includes new evidence demonstrating the veteran's 
hypertension could be related to his service-connected PTSD 
and thus bears directly and substantially upon the specific 
matter under consideration; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In an April 1958 rating decision service connection was 
denied for residuals of a back injury, based upon a finding 
that the evidence did not demonstrate a present disability.

4.  Evidence added to the record since the April 1958 rating 
decision includes evidence not previously submitted to agency 
decisionmakers, relating to an unestablished fact necessary 
to substantiate the claim, which raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims concerning hypertension and 
residuals of a back injury by correspondence dated in 
February 2004.

Change in Law

As a preliminary matter, the Board notes that VA regulations 
providing the conditions under which a previously denied 
claim may be reopened were amended effective for claims filed 
on or after August 29, 2001.  38 C.F.R. § 3.156(a).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

A review of the record reveals that the veteran submitted his 
request to reopen his service connection claim concerning 
hypertension on July 17, 2001, and his request to reopen his 
service connection claim concerning residuals of a back 
injury on January 7, 2002.  Therefore, the Board finds the 
determination as to whether new and material evidence was 
received to reopen the claim concerning hypertension must be 
considered under the version of 38 C.F.R. § 3.156(a) 
applicable prior to August 29, 2001.  The claim concerning 
residuals of a back injury must be considered under the 
version of that regulation applicable after August 29, 2001.  

Hypertension Claim

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a May 1987 rating decision the veteran's claim for 
entitlement to service connection for hypertension was 
denied.  The denial was essentially based upon a finding that 
the evidence demonstrated the disorder was first manifest 
many years after service and was not proximately due to a 
service-connected disability.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

The Board finds that the evidence added to the claims file 
since the May 1987 rating decision includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence consists of correspondence dated in 
August 2003 from the veteran's private physician, Dr. C.R., 
stating that the veteran's hypertension "could certainly" 
be connected to his PTSD.  This evidence is presumed to be 
credible for the purpose of deciding whether it is new and 
material.  See Justus, 3 Vet. App. 510.  As this evidence was 
not of record at the time of the last final decision and as 
it addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.

Although the RO adjudicated the veteran's service connection 
claim on the merits, the Board finds additional development 
is required for an adequate determination.  Therefore, the 
issue is addressed in the remand section of this decision.

Residuals of a Back Injury Claim

Current VA regulations provide that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

In an April 1958 rating decision the veteran's claim for 
entitlement to service connection for residuals of a back 
injury was denied.  The denial was based upon a finding that 
the evidence did not demonstrate a present disability.  The 
appellant did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision includes evidence that was not previously submitted 
to agency decisionmakers related to an unestablished fact 
necessary to substantiate the claim, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  The evidence includes medical 
evidence of a present back disability and credible statements 
in support of the claim that the injury was incurred during 
combat.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material" and 
the claim must be reopened. 

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.



ORDER

The claim for entitlement to service connection for 
hypertension is reopened.

The claim for entitlement to service connection for residuals 
of a back injury is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claims concerning hypertension 
and residuals of a back injury by correspondence dated in 
February 2004.  The record, however, does not show he has 
been adequately notified of the VCAA as to his claims for 
entitlement to service connection for left eye blindness and 
entitlement to disability ratings in excess of 30 percent for 
PTSD during the period from February 9, 1987, to 
September 19, 1997, and for postoperative recurrent right eye 
pterygium.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

As noted above, the issues of entitlement to service 
connection for left eye blindness and entitlement to a rating 
in excess of 30 percent for postoperative recurrent right eye 
pterygium were apparently last addressed in a June 1998 
supplemental statement of the case.  Therefore, the matter 
must be remanded for clarification or additional development 
as required.

As to the issue of entitlement to service connection for 
hypertension, the Board notes the evidence of record includes 
an August 2003 statement from the veteran's private physician 
indicating that his hypertension "could certainly" be 
connected to his PTSD.  The Board finds the competent 
evidence as to this matter is inconclusive and that further 
development is required for an adequate opinion.  

As to the issue of entitlement to service connection for 
residuals of a back injury, the Board notes the evidence 
includes documents showing the veteran was awarded the Combat 
Infantryman Badge for his service in Korea.  The Board also 
finds the veteran's statements as to having sustained a back 
injury while in Korea are both credible and consistent with 
the circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  It is also significant to note that records show the 
veteran complained of back pain during and immediately after 
service, but that examiners found no pathology of a back 
disorder at that time.  The post-service medical records show 
that the veteran reported a history of lumbar spine disc 
surgery in 1954 and again in 1955.  Therefore, the Board 
finds additional development as to this matter is required 
prior to appellate review on the merits of the claim.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  
This includes notifying the claimant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should either clarify the 
status of appeal as to the issues of 
entitlement to service connection for 
left eye blindness and entitlement to a 
rating in excess of 30 percent for 
postoperative recurrent right eye 
pterygium or conduct additional 
development as required.  

3.  The veteran should be scheduled for 
appropriate examination(s) for opinions 
as to (1) whether it is as likely as not 
that his hypertension was incurred as a 
result of his PTSD or any other incident 
of active service and (2) whether it is 
as likely as not that he has any present 
residuals as a result of a back injury 
presumed to have been incurred during 
combat in Korea.  The record shows that 
the veteran complained of back pain 
during and immediately after service, but 
that examiners found no pathology.  The 
veteran has reported a history of lumbar 
spine disc surgery.  The claims folder 
must be available to, and reviewed by, 
the examiner(s).  The examiner(s) should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must re-adjudicate the 
issue of entitlement to a disability 
rating in excess of 30 percent for PTSD 
during the period from February 9, 1987, 
to September 19, 1997, with consideration 
all applicable laws and regulations.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



